IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00413-CV

                            IN THE MATTER OF
                            THE MARRIAGE OF
                         DAVID WAYNE HUTCHINS
                                   AND
                         TERESA LYNN HUTCHINS


                          From the 77th District Court
                            Freestone County, Texas
                            Trial Court No. 10-298A


                         MEMORANDUM OPINION


      David Wayne Hutchins is in prison and filed for a divorce in the county where

he is incarcerated. The trial court dismissed Hutchins’s petition for divorce because

Hutchins is not a resident of the county. See TEX. FAM. CODE ANN. § 6.301 (West 2006).

We affirm.

      Hutchins has not paid the filing fee in this appeal but a motion to proceed as a

pauper has been filed. The court reporter and the trial court clerk have not yet been

presented with the opportunity to contest the motion. Briefs have not yet been filed.

We have reviewed the record and have determined that we could wrestle with this

appeal for another three to four months before affirming it. However, for the purpose
of expediting the disposition of this appeal, we suspend operation of the Rules of

Appellate Procedure under Rule 2 of those rules and proceed to a disposition of this

appeal. See TEX. R. APP. P. 2.

        In response to questions proposed by the trial court after Hutchins filed his

divorce petition, Hutchins expressed no interest in remaining in Freestone County, the

county of his imprisonment, once he is released from prison. The trial court does not

abuse its discretion in dismissing a petition for divorce when an inmate expresses no

intent to remain in the county of his imprisonment after his release.           Gonzales v.

Gonzales, No. 12-03-00225-CV, 2003 Tex. App. LEXIS 10774 (Tex. App.—Tyler Dec. 23,

2003, no pet.) (mem. op.); see In re Marriage of Harvey, No. 10-05-00235-CV, 2005 Tex.

App. LEXIS 4452 (Tex. App.—Waco June 8, 2005, no pet.). Accordingly, we affirm the

judgment of the trial court.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West 2009).             Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed by Hutchins.



                                             TOM GRAY
                                             Chief Justice


In the Mattter of the Marriage of Hutchins                                           Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed December 22, 2010
[CV06]




In the Mattter of the Marriage of Hutchins      Page 3